Citation Nr: 1341738	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-25 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida



THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2009 rating decisions by the RO.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in February 2013.  A copy of the transcript is associated with the claims file.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.



FINDINGS OF FACT

1.  The currently demonstrated bilateral hearing loss disability is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels during his period of active service.  

2.  The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels during his period of active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by bilateral hearing loss is due to a disease or injury that was incurred in his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by bilateral hearing loss is due to a disease or injury that was incurred in his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Legal Principles and Analysis 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran asserts that his current bilateral hearing loss and tinnitus are due to his exposure to increased noise levels during active service.  

The April 2009 VA examination report establishes that the Veteran has a current hearing loss disability.  38 C.F.R. § 3.385.  The Veteran also reported having ringing in his ears.  As the symptoms of tinnitus are capable of lay observation, the current disability requirement has been met.  See Charles v. Principi, 16 Vet. App. 370 (2002) (lay persons competent to testify about ringing in ears in service).  

A review of the service personnel records show that his military occupation specialties included that as a general vehicle repairman and tanker.  The Veteran testified in February 2013 that he was exposed to gun fire, explosions and engine noise.  

Given this factual background, his assertions of exposure to significant noise is found to be consistent with the circumstances of his service.  As such, in-service noise exposure is acknowledged.  38 U.S.C.A. § 1154(a).  

The record contains conflicting medical opinions pertaining to the relationship between the Veteran's hearing loss and tinnitus and his in-service noise exposure.  

The Veteran's service treatment records showed that the Veteran had normal hearing upon enlistment and separation.  He had no complaints or findings referable to hearing loss or tinnitus during service.  

The Board notes that the reports of medical history from both enlistment and separation report "ear, nose, and throat trouble" in regard to nose trouble, sinusitis, that was cured with medication.  

The Veteran was afforded a VA examination in April 2009 and reported having a hearing loss since he separated from service in 1969.  He also stated that he had long-standing tinnitus.  

The examiner rendered a diagnosis of bilateral sensorineural hearing loss and acknowledged the report of tinnitus.  The examiner opined that the hearing loss and tinnitus were less likely as not caused by or a result of acoustic trauma because hearing was within normal limits at separation.  

The examiner also opined that the hearing loss and tinnitus were more likely due to non-military etiologies such as aging and occupational noise exposure after service.  He noted that it would be speculative to allocate a degree of the current hearing loss and tinnitus to each of these etiologies.  

The Veteran also sought an examination from a private physician in July 2010.  The Veteran reported that he experienced ringing in his ears as a tanker in service and requested to transfer to mechanic school.  The private physician rendered a diagnosis of severe hearing loss bilaterally and opined it is as likely as not that the exposure to hazardous noise in service contributed to the hearing loss and tinnitus.  

The Board has also considered the Veteran's and his wife's testimony from February 2013.  The Veteran testified that he heard ringing in his ears during service and was exposed to hazardous noise.  His wife testified that she noticed a decrease in his hearing starting in 1970 or 1971 and continuing thereafter.  The Board notes that the Veteran is competent to report as to the symptoms he experiences, such as difficulty hearing and its history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral hearing loss disability and tinnitus as likely as not are due to a pattern of excessive or harmful noise exposure that began with his duties during service.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


